This suit arose out of the same accident as Perch v. RailroadCo., ante, 227. The controlling facts and applicable law are the same in the two cases. In the Perch Case on rehearing a majority of the court held that under the record the defendant was entitled as a matter of law to judgment in its favor. Accordingly judgment for defendant by direction of the trial judge in the instant case must be affirmed. Costs to appellee.
BUSHNELL, C.J., and SHARPE, BOYLES, CHANDLER, McALLISTER, WIEST, and BUTZEL, JJ., concurred. *Page 640